COURT
OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



SCOTT PATRICK
  HUDSON,
 
                           
  Appellant,
 
v.
 
 
THE STATE OF TEXAS,
 
                           
  Appellee.


§
 
§
 
§
 
§
 
§
 
 § 
 


                                    
No. 08-10-00301-CR
 
Appeal from the
 
277th
  Judicial District Court
 
of
  Williamson County, Texas 
 
(TC#09-1620-K277) 
 



 
MEMORANDUM  OPINION
 
            Scott
Patrick Hudson appeals his conviction for recklessly causing serious bodily
injury to a child, a lesser included offense of the charge contained in the
indictment, injury to a child – causing serious bodily injury.[1]
 Appellant was sentenced to 20 years’
confinement in the Institutional Division of the Texas Department of Criminal
Justice.  We affirm.
Appellant’s
appointed counsel has filed a brief in which he concludes that the appeal
presents no non-frivolous issues and is without merit.  Appellate counsel states that he has studied
the record and has found no error preserved for appeal that could serve as
grounds for reversible error.  The brief
meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the
record, and demonstrating why, in effect, there are no arguable grounds to be
advanced.  See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). A copy of
counsel’s brief has been delivered to Appellant, and Appellant has been advised
of his right to examine the appellate record and file a pro se brief.  Appellant has
filed a document with the court which we have liberally construed as a pro se brief.  The State did not file a response to either
counsel’s Anders Brief or Appellant’s
pro se response.
An appellate court
may not address the merits of issues raised in an Anders brief, or those raised in a pro se response.  Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex.Crim.App. 2005). The Court may only consider:  (1) whether the appeal is wholly frivolous,
and issue an opinion explaining that we have reviewed the record and found no
reversible error; or (2) whether arguable grounds for appeal exist, and if so,
remand the case to the trial court so that new counsel may be appointed to
address those issues.  Bledsoe, 178 S.W.3d at 826-27.
Having carefully
reviewed the record, counsel’s brief, and Appellant’s pro se response in this case, we agree that the appeal presents no
non-frivolous issues and is without merit.  Further, we find nothing in the record that
might arguably support an appeal.  Accordingly, the trial court’s judgment is
affirmed.
 
 
May 9, 2012
                                                                                    CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
 
(Do Not Publish)




[1] See Tex.Penal Code Ann.
§ 22.04 (West Supp. 2011).